Order entered June 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00659-CV

                                DELORIS PHILLIPS, Appellant

                                                 V.

          PORSHALA DANYEL PHILLIPS AND WILLIAM BRENT, Appellees

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-00541

                                            ORDER
       This is an appeal from what appears to be three unappealable interlocutory orders on

subpoena and discovery requests and a motion to confer with children. So that the Court may

determine the threshold issue of jurisdiction, we ORDER Dallas County District Clerk Felicia

Pitre to file, no later than June 29, 2018, a supplemental clerk’s record containing:


       •the trial court’s docket sheet;
       •the live pleadings;
       •the trial court’s June 4, 2018 order denying appellant’s “motion for leave to
       subpoena testimony, production of records/notes/files and first interrogatories”;
       •the trial court’s June 4, 2018 order withholding ruling, until completion of trial,
       on appellant’s “motion to stay granted motion to conference with children on the
       record for the record”;
       •the trial court’s June 4, 2018 order denying appellant’s “motion for leave to
       subpoena children’s school records [attendance (tardies, absences), disciplinarian
       files, referrals and all counseling records for entire DISD school year 2017-18”;
       •any final judgment in the case;
       •any statement of inability to afford payment of court costs filed by appellant;
       and,
       •any order requiring appellant to pay costs not withstanding her statement of
       inability to afford costs.

If any of the documents cannot be located, Ms. Pitre shall state so in writing.

       The Court will take no action on appellant’s June 6, 2018 motion for free appellate record

or June 12, 2018 emergency expedited motion to supplement record until it determines whether

it has jurisdiction over the appeal.




                                                      /s/    DAVID EVANS
                                                             JUSTICE